Exhibit 10.1

[Semtech logo]

FORM OF

LONG-TERM STOCK INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR STOCK UNIT AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Company”), to [Name] (the “Director”).

R E C I T A L S

A. The Company has established the Company’s Long-Term Stock Incentive Plan (the
Plan”) in order to provide employees and directors of the Company with an
opportunity to acquire shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the stock unit award (the “Award”)
described in this Award Certificate to the Director as compensation, as an
inducement to remain in the service of the Company, and as an incentive for
increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. The terms used in this Award Certificate shall
have the meanings given to such terms in the Plan. The Plan is hereby
incorporated in and made a part of this Award Certificate as if fully set forth
herein.

2. Award of Stock Units. Pursuant to the Plan, the Company hereby awards to the
Director as of the date hereof an Award with respect to [            ] stock
units (subject to adjustment in accordance with Section 3(d) of the Plan) (the
“Stock Units”), which Stock Units are restricted and subject to forfeiture on
the terms and conditions hereinafter set forth. As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed solely for
purposes of calculating the amount of payment under the Plan and this Award
Certificate to be equivalent to one outstanding share of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) (subject to adjustment in
accordance with Section 3(d) of the Plan). The Stock Units shall be used solely
as a device for the determination of the payment to eventually be paid to the
Director if such Stock Units vest pursuant to Sections 4, 6 or 7 hereof. The
Stock Units shall not be treated as property or as a trust fund of any kind.

3. Rights as a Shareholder/Dividends and Voting.

(a) Limitations on Rights Associated with Units. The Director shall have no
rights as a shareholder of the Company, no dividend rights (except as expressly
provided in Section 3(b) below with respect to dividend equivalent rights) and
no voting rights, with respect to the Stock Units and any shares of Common Stock
underlying such Stock Units.

(b) Dividend Equivalent Rights Distributions. In the event that the Company pays
an ordinary cash dividend on its Common Stock and the related dividend payment
record



--------------------------------------------------------------------------------

date occurs at any time after the Award Date and before all of the Stock Units
subject to the Award have either been paid pursuant to Section 5 or terminated
pursuant to Section 6, the Company shall credit the Director as of such record
date with an additional number of Stock Units equal to (i) the per-share cash
dividend paid by the Company on its Common Stock with respect to such record
date, multiplied by (ii) the total number of outstanding and unpaid Stock Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 3(d) of the Plan and/or Section 12
hereof) subject to the Award as of such record date, divided by (iii) the fair
market value of a share of Common Stock (as determined under the Plan) on such
record date. Any Stock Units credited pursuant to the foregoing provisions of
this Section 3(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate. No
crediting of Stock Units shall be made pursuant to this Section 3(b) with
respect to any Stock Units which, as of such record date, have either been paid
pursuant to Section 5 or terminated pursuant to Section 6.

4. Vesting. Subject to Sections 6 and 7 below, the Award shall vest and become
nonforfeitable with respect to one hundred percent (100%) of the total number of
Stock Units (subject to adjustment under Section 3(d) of the Plan) on the first
anniversary of the Award Date (the “Vesting Date”).

5. Timing and Manner of Payment of Stock Units. Subject to Sections 6, 7 and 8
below, upon or as soon as practicable after the Director’s Separation Date (as
defined below), but in all events by the 15th day of the third calendar month
following the calendar month in which the Director’s Separation Date occurs, the
Company shall make a cash payment to the Director with respect to the number of
Stock Units subject to the Award that had vested (including any Stock Units that
become vested in the circumstances pursuant to Sections 6 or 7) as of the
Director’s Separation Date; provided, however, that in no event shall any
payment be made to the Director hereunder until the Director has experienced a
“separation from service” within the meaning of Section 409A of the Code (and
the published guidance and regulations promulgated thereunder). For purposes
hereof, the Director’s “Separation Date” shall be the last date that the
Director (1) is employed by and/or (2) renders services to the Company or any of
its subsidiaries. The amount of the cash payment described in the first sentence
of this Section 5 shall equal (i) the per-share closing price of a share of
Common Stock on the Director’s Separation Date, multiplied by (ii) the total
number of such vested Stock Units. The Company’s obligation to make payment with
respect to vested Stock Units is subject to the condition precedent that the
Director or other person entitled under the Plan to receive payment with respect
to the vested Stock Units deliver to the Company any representations or other
documents or assurances required pursuant to Section 5(b) of the Plan.

6. Effect of Termination of Service.

(a) Death or Disability. Notwithstanding anything to the contrary herein or in
the Plan, in the event that the Director’s Separation Date occurs prior to the
Vesting Date as a result of the death or Disability (as defined below) of the
Director, the Director’s outstanding Stock Units (to the extent not then
otherwise vested) shall be fully vested on the Director’s Separation Date. For
purposes of this Award Certificate, “Disability” means a “total and permanent
disability” within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Plan Administrator.



--------------------------------------------------------------------------------

(b) Other Terminations of Service. Notwithstanding anything to the contrary
herein or in the Plan, in the event that the Director’s Separation Date occurs
prior to the Vesting Date as a result of any circumstances other than the
Director’s death or Disability, then a number of Stock Units subject to the
Award (to the extent not then otherwise vested) shall become vested on the
Separation Date equal to (i) the total number of Stock Units subject to the
Award, multiplied by (ii) a fraction (not greater than one), the numerator of
which is the number of whole weeks between the Director’s Separation Date and
the Award Date, and the denominator of which is fifty two (52). Any Units
subject to the Award that are not vested on the Director’s Separation Date
(after giving offset to any accelerated vesting required by this Section 6)
shall terminate on such Separation Date, regardless of the reason for such
Separation Date.

(c) Termination of Units. If any unvested Stock Units are terminated hereunder,
such Stock Units shall automatically terminate and be cancelled as of the
applicable Separation Date without payment of any consideration by the Company
and without any other action by the Director, or the Director’s beneficiary or
personal representative, as the case may be.

7. Effect of Change in Control. Notwithstanding any other provision to the
contrary contained herein, subject to the provisions of Section 3(d) of the
Plan, in the event of a Change in Control (as defined below), any outstanding
Stock Units shall automatically become fully vested as of the date of the Change
in Control without any further action on the part of the Board, the stockholders
or the Plan Administrator. For purposes hereof, a “Change in Control” shall mean
(i) a merger or consolidation in which the stockholders of the Company
immediately prior to such merger or consolidation do not hold, immediately after
such merger or consolidation, more than 50% of the combined voting power of the
surviving or acquiring entity (or parent corporation thereof), or (ii) the sale
of substantially all of the assets of the Company or assets representing over
50% of the operating revenues of the Company, or (iii) any person shall become
the beneficial owner of over 50% of the Company’s outstanding Common Stock or
the combined voting power of the Company’s then outstanding voting securities
entitled to vote generally, or become a controlling person as defined in Rule
405 promulgated under the Securities Act.

8. Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Director is a “specified employee” within the meaning of Section 409A,
and, as a result of that status, any portion of the payments hereunder would
otherwise be subject to taxation pursuant to Section 409A of the Code, the
Director shall not be entitled to any payments upon a separation from service
until the earlier of (i) the date which is six (6) months after his or her
separation from service for any reason other than death, or (ii) the date of the
Director’s death; provided that the first such payment thereafter shall include
all amounts that would have been paid earlier but for such six (6) month delay.

9. Non-transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Sections 4, 6 or 7 hereof, neither the Stock
Units nor any rights hereunder may be transferred, assigned, pledged or
hypothecated by the Director in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution (or a
transfer not for value to a family trust established by the Director for the
benefit of his or her family members, provided that the Director is a trustee of
such trust and such trust remains revocable by the Director for his or her
life), nor shall any such rights be subject to



--------------------------------------------------------------------------------

execution, attachment or similar process. Except as otherwise provided herein,
any attempted alienation, assignment, pledge, hypothecation, attachment,
execution or similar process, whether voluntary or involuntary, with respect to
all or any part of the Director’s unvested rights under this Award, shall be
null and void.

10. No Right to Continued Service. The vesting schedule requires continued
service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under the
Award. Nothing contained in the Plan or the Award constitutes a continued
service commitment by the Company, confers upon the Director any right to remain
in service to the Company, interferes with the right of the Company at any time
to terminate such service, or affects the right of the Company to increase or
decrease the Director’s other compensation.

11. Tax Consequences.

(a) Tax Consultation. The Director may suffer adverse tax consequences as a
result of his or her acceptance of the Award. The Director is and will be solely
responsible for the satisfaction of any taxes that may arise (including taxes
arising under Section 409A of the Code); the Company shall not have any
obligation whatsoever to pay such taxes. By accepting this Award, the Director
acknowledges that he or she is not relying on the Company for any tax advice and
will consult with his or her own individual tax advisors to the extent he or she
deems advisable.

(b) Withholding. Upon or in connection with the distribution of cash in respect
of the Stock Units, the Company shall deduct from such distribution the amount
of any taxes which the Company may be required to withhold with respect to such
distribution. The Director agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section 11.

12. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 3(d) of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited pursuant to Section 3(b).

13. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

14. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Director and the Director’s legal representatives,
heirs, successors and assigns (subject, however, to the limitations set forth in
Section 9 with respect to the transfer of this Award Certificate or any rights
hereunder or of the Stock Units), and upon the Company and its successors and
assigns, regardless of any change in the business structure of the Company, be
it through spinoff, merger, sale of stock, sale of assets or any other
transaction.



--------------------------------------------------------------------------------

15. Notices. Any notice to the Company contemplated by this Award Certificate
shall be addressed to it in care of its Chief Executive Officer; and any notice
to the Director shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.

16. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Company and the Director with
regard to the subject matter of this Award Certificate. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

17. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

18. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

19. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Director’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

20. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.

 

SEMTECH CORPORATION,

a Delaware corporation

By:  

 

  [an authorized officer]